OPINION of the Court, by
Judge Owsley.
The original writ in this case was made returnable to, and executed before the September term otthe Mercer circuit court in the year 1813, and without any order continuing the cause at that term, the court at a subsequent term, after a verdict having been found for the plaintiff there, gave judgment; and the assignment of errors questions the propriety of proceeding in that court after the failure to enter a continuance of the cause at the September term. .
Without inquiring what effect that failure might have produced had exceptions been taken to it before a trial in the court hclow, we have no doubt but under our statute of jeofails the objection comes too late after verdict.
Judgment affirmed with costs and damages.